Terminal Disclaimer
The terminal disclaimer filed on 1/8/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP #10,052,051 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Lee on 1/25/21.

The application has been amended as follows: 
Claim 24 - “1,000 g/mol 15,000 g/mol” has been amended to --1,000 g/mol to 15,000 g/mol--.
Claim 32 - “1,000 g/mol 15,000 g/mol” has been amended to --1,000 g/mol to 15,000 g/mol--.
Claim 40 - “1,000 g/mol 15,000 g/mol” has been amended to --1,000 g/mol to 15,000 g/mol--.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in combination with all other recited limitations, a membrane with a first domain configured to control a flux of an analyte, wherein the first domain comprises a blend comprising a polymer comprising a hydrophilic comb-copolymer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791